DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/8/2022.
Claims 1-13 and 15-24 are pending. Claims 15-21 are withdrawn. Claim 14 is cancelled. Claims 1 and 23 are currently amended. Claims 1 and 23 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 8/8/2022, with respect to Claim Objections, 112 Rejections and the Prior Art Rejections of independent claim 1, as indicated in line numbers 1-6 of the office action mailed 4/13/2022, have been fully considered and are persuasive.  The objections and rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
Applicants' arguments and amendments, filed 8/8/2022, with respect to independent claim 23, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 23, the claim has been amended to recite “wherein the second surface portion of the second main surface of the printed circuit board panel is covered by a second protection layer connected to the protection layer” which applicants contend is not disclosed or taught by the prior art, including Lin (Remarks 12-13).
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 23, the prior art of Lin discloses the limitation “wherein the second surface portion of the second main surface of the printed circuit board panel is covered by a second protection layer connected to the protection layer”, since as shown in Figure 9c of Lin the second protection layer 186 covers the second surface portion of the second main surface of the printed circuit board panel 146 and contacts protection layer 182 such that it is connected to the protection layer 182.
Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2015/0001708 A1).
Regarding independent claim 23, Figures 9c and 9i-9k of Lin disclose an arrangement, comprising: 
a printed circuit board panel 146 (“PCB panel”- ¶¶0009, 0058) configured as a pre-form for manufacturing a plurality of component carriers 146a (“PCB units”- ¶0058) (¶¶0089-0093), wherein the printed circuit board panel 146 comprises a rectangular or quadrangular form when viewed in a direction being perpendicular to two directions of main extension of the printed circuit board panel 146 (see Figs. 9i-9k); 
wherein the component carriers 146a of the plurality of component carriers 146a comprise a stack of at least one electrically insulating layer structure 144 (“insulating layer”- ¶0056) and at least one electrically conductive layer structure 142 (“conductive pads”- ¶0055); 
wherein the at least one electrically insulating layer structure 144 comprises at least one of the group consisting of reinforced resin, epoxy resin, Bismaleimide-Triazine resin, cyanate ester, polyphenylene derivate, prepreg material, FR-4, FR-5, liquid crystal polymer (LCP), epoxy-based Build-Up Film (¶0056);
wherein a surface portion of a main surface (i.e., collectively the bottom surfaces of 142 and 144 as shown in Fig. 9c) of the printed circuit board panel 146 comprises an active surface region and/or an unfinished surface region, wherein the unfinished region is a region to which further printed circuit board layers (i.e., the layers in structure 190) are added (see Figs. 9d-10); 
wherein a second surface portion of a second main surface (i.e., the top surface of 144 as shown in Fig. 9c) of the printed circuit board panel 146 comprises a second active surface region and/or a second unfinished surface region, wherein the second unfinished region is a region to which further printed circuit board layers (i.e., the layers in structure 234) are added (see Figs. 9c-10); 
wherein the main surface and the second main surface are opposite to each other; 
a protection layer 182 (“interface layer”- ¶0074, which physically covers and thereby protects the bottom surface of 146; see Fig. 9a for notation) covering at least part of the surface portion of the main surface of the printed circuit board panel 146, wherein the protection layer 182 is detachable from the surface portion leaving substantially no residues on the printed circuit board panel 146 (¶0077) (see Figs. 9c-10); and 
a handling tool 180 (“carrier”- ¶0074) for handling the printed circuit board panel 146, wherein the handling tool 180 comprises a surface (i.e., the top surface of 180 as shown in Fig. 9c) onto which the printed circuit board panel 146 is arrangeable; 
wherein a first surface (i.e., the bottom surface of 182 as shown in Fig. 9c) of the protection layer 182 opposed to the main surface of the printed circuit board panel 146 contacts the handling tool 180;
wherein the second surface portion of the second main surface of the printed circuit board panel 146 is covered by a second protection layer 186 (“encapsulant”- ¶0076) connected to the protection layer 182, since layer 186 contacts layer 182.
Regarding claim 24, Figure 9c of Lin discloses wherein the second protection layer 182 comprises at least one of a foil, a film, a liquid (¶0074), wherein one of the protection layer 182 and the second protection layer 186 contact adjacent surfaces of the printed circuit board panel 146.
Allowable Subject Matter
2.	Claims 1-13 and 22 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Lin, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the handling tool comprises a plate, wherein a main surface of the plate comprises the surface, wherein the handling tool further comprises a handling element that extends from the plate, and wherein the handling tool is operable by a human or a machine by means of the handling element”.
Claims 2-13 and 22 are allowed as being dependent on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895